Title: To Alexander Hamilton from James McHenry, 13 March 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 13th March 1799
          
          Enclosed is a copy of a report received this morning from the Purveyor, relative to the quantity of Clothing, which, in his opinion, he will be able, under his arrangements, to turn weekly in to the public store &c &c
          I have the honor to be, with great respect your most Obdt Hb St
          
            James McHenry
          
          Major Genl. Hamilton
        